Title: To James Madison from George W. Erving, 29 July 1802 (Abstract)
From: Erving, George W.
To: Madison, James


29 July 1802, American Consulate, London. No. 9. Encloses copies of letters from Simpson and the U.S. consul at Gibraltar announcing the declaration of war against the U.S. by the emperor of Morocco. Has published the information for American citizens in Great Britain and sent word to U.S. consuls in Germany and Holland. Believes the time is “peculiarly favorable for the Extirpation of those hordes of pirates upon the African coast.” The French “undoubtedly meditate an attack upon Algiers under pretence of supporting the honor of their flag, but with a view doubtless of making a permanent settlement on that important part of the Barbary Coast.” There is no “pretext” for any European power to intervene in such an affair, except Turkey. Believes such a plan on the part of France is the more probable because French policy “must necessarily be … to obtain possession of Ægypt; in the division of the Turkish Empire which is manifestly intended, Candia & Cyprus if not the Morea also, will naturally fall to her share.” It was probably for this reason that Marseilles was made a free port; “to what purpose it will be said have we opened this port if a banditti are to be suffered at the very door to intercept our customers & friends.” As to the British reaction, “it is probable that (without a pretext for assisting the Barbarians,) they may resort to the next best ⟨m⟩easure of dividing their spoil; they may gain some of ⟨o⟩ur good will by joining us in an attack upon the Moors, & locate themselves opposite to their own Gibraltar.” British will be watchful of French movements, and “every project of this sort will doubtless be beneficial to us.” Bonaparte’s “grand speculations” in Africa will divert his attention from Louisiana, nor will he be eager to interfere with the U.S. in that quarter because of “the necessity he will be under of receiving from us for a long time the means of supporting” French forces in Saint-Domingue and Guadeloupe.
 

   
   RC and enclosures (DNA: RG 59, CD, London, vol. 8). RC 3 pp.; docketed by Brent as received 23 Sept. Enclosures are copies of circulars from James Simpson, 25 June 1802 (2 pp.; printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:183–84); and from John Gavino, 28 June 1802 (2 pp.). The second enclosure is similar in substance to Gavino to JM of the same date, with a postscript asking Erving to communicate the circular to consuls in Holland and the North Sea and informing him of the capture of Capt. Andrew Morris and the brig Franklin off Cape Palos on 17 June.



   
   A full transcription of this document has been added to the digital edition.

